Citation Nr: 0636957	
Decision Date: 11/29/06    Archive Date: 12/06/06	

DOCKET NO.  04-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1989 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
VARO in Houston, Texas, that confirmed and continued a 
20 percent disability evaluation for the veteran's right knee 
disability.  

Testimony given at the video conference hearing before the 
undersigned in October 2006 is to the effect that the veteran 
has a left knee disability secondary to his service-connected 
right knee disability.  A review of the evidence of record 
shows that service connection for a left knee disability 
secondary to service-connected right knee disability was 
denied by rating decision dated in November 1996.  
Accordingly, he should be informed that he needs to submit 
new and material evidence to reopen any such claim of service 
connection for a left knee disorder secondary to the service-
connected right knee disorder. 

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

A review of the evidence of record reveals the veteran has 
not been accorded an orthopedic examination for rating 
purposes by VA since January 2003.  At the video conference 
hearing with the undersigned in October 2006, the veteran 
testified that his overall knee status had "worsened."  
(Transcript, page 5).  He added that he had had problems with 
the knee giving way on him and he indicated that he wore a 
brace most of the time (Transcript, page 5).  

Submitted into evidence at the hearing was the report of a 
September 2006 examination by a private physician.  It was 
indicated that range of motion of the right knee was "15-
90 degrees."  The physician stated, among other things, that 
the veteran had "terrible" arthritis.  

A part of VA's statutory duty to assist a veteran in the 
development of a claim includes conducting a thorough and 
contemporaneous medical examination, including obtaining a 
medical opinion, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
assigned will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

A review of the record reveals that the veteran was 
apparently scheduled for an examination of his joints by VA 
on February 7, 2006, but for whatever reason failed to 
report.  However, he was able to appear for the video 
conference hearing with the undersigned and testified at that 
time as to a worsening of his right knee disability.

The Board also notes that during the pendency of the appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability to be assigned and the effective 
date of an award.  The present appeal involves an increased 
rating issue, but VA believes that the directives set forth 
in Dingess with regard to notification and assistance are to 
be analogously applied.  In the present case, the veteran was 
provided with notice with regard to the degree of disability 
and the effective date of an award by communication dated in 
March 2006.  However, he has not been provided with notice of 
what types of information and evidence are necessary to 
substantiate his claim for an increased rating, or what 
information VA would obtain and what information he was 
responsible for obtaining.  

In view of the foregoing, the Board believes that additional 
development is in order and the case is REMANDED for the 
following:

1.  VA should take action to ensure 
compliance with the VCAA in accordance 
with the provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

2.  The veteran should be asked to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for any right knee disability since 
2003.  Appropriate steps should be taken 
to obtain identified records not already 
associated with the claims file.

3.  After any additional evidence has 
been associated with the claims file, VA 
should schedule the veteran for an 
examination by a physician with the 
appropriate expertise to determine the 
current nature and extent of impairment 
attributable to the veteran's service-
connected right knee disability.  All 
indicated studies, to include X-ray 
studies, are to be accomplished.  The 
ranges of active and passive right knee 
motion should be reported in degrees.  To 
the extent possible, the examiner should 
indicate (in degrees) the point at which 
pain is elicited on range of motion 
testing.  The examiner should also offer 
an opinion as to the extent, if any, of 
additional function loss due to 
incoordination, weakness and fatigue, 
including during flareups.  The examiner 
is otherwise requested to identify the 
presence and degree of any right knee 
arthritis or instability, or other 
objective pathology resulting in 
functional loss.  If there is evidence of 
any current subluxation or lateral 
instability, the examiner should report 
whether it is slight, moderate, or severe 
in degree.  The examiner is also asked to 
provide an opinion as to whether, and if 
so, to what extent, the service-connected 
right knee disability interferes with the 
veteran's ability to perform everyday 
tasks and/or employment.  Any opinion 
expressed should be accompanied by 
supporting rationale.  

4.  After completing the above actions to 
the extent possible, the claim of 
entitlement to an increased rating for a 
right knee disability should be 
readjudicated, based on the entirety of 
the evidence.  If the benefit sought is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
